Exhibit 10(j)

ARCONIC EMPLOYEES’ EXCESS BENEFITS PLAN C

(as amended and restated August 1, 2016)

Alcoa Inc. has adopted the following Arconic Employees’ Excess Benefits Plan C,
as amended and restated effective August 1, 2016. This Excess Plan was formerly
referred to as the Alcoa Inc. Employees’ Excess Benefits Plan C. Effective
August 1, 2016, in anticipation of its separation into two separate
publicly-traded companies, Alcoa Inc. separated this Excess Plan into two
separate plans: this Excess Plan and the Alcoa USA Corp. Nonqualified
Supplemental Retirement Plan C. No person is entitled to a benefit under both
plans.

This Excess Plan is for the exclusive benefit of selected management and highly
compensated employees, whose pension benefits calculated under certain qualified
and non-qualified plans does not take into account certain deferred compensation
amounts.

ARTICLE I - DEFINITIONS

1.1 The following terms have the specified meanings:

“Additional Compensation” means any amount which the Participant has irrevocably
elected to defer under one or more of the following: (1) the Incentive
Compensation Plan of the Company, not including any gain or loss thereon,
(2) the Arconic Deferred Compensation Plan, not including any gain or loss
thereon, or (3) the Performance Pay Plan of the Company, not including any gain
or loss thereon.

“Annual Compensation” means the total payments made by the Company and by any
Subsidiaries during a calendar year for services rendered as an employee, except
as otherwise provided by contractual agreement, other than living and similar
allowances and premium pay and payments made for specific purposes as determined
under supplemental rules adopted by the Company. Annual Compensation will
include any amounts by which the Participant has elected to reduce his or her
salary under the Arconic Retirement Savings Plan for Hourly Non-Bargaining
Employees or under any cash or deferred arrangement established under Section
401(k) of the Code, and will include any Additional Compensation. “Special
Payments” within the meaning of the Alcoa Deferred Compensation Plan are not
treated as Annual Compensation.

“Average Final Compensation” means the average Annual Compensation as determined
under the Rule of Plan I in which the Participant participates.

“Board of Directors” means the Board of Directors of the Company.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the Benefits Management Committee of the Company, which has
been delegated by the Board of Directors to have the discretionary authority to
interpret and administer the Plan.

“Company” means Alcoa Inc. It is contemplated that Alcoa Inc. will formally
change its corporate name to Arconic Inc. in the second half of 2016.

“Excess Plan” means the amended and restated Arconic Employees’ Excess Benefits
Plan C, adopted by the Company as described herein or as from time to time
hereafter amended.

“Other Plans” means Plan I, any defined benefit retirement plan of any
Subsidiary, Arconic Employees’ Excess Benefits Plan A and Arconic Employees’
Excess Benefits Plan B (“Excess B”), or such similar plan of any Subsidiary, as
any presently exist or may exist in the future.

 

- 1 -



--------------------------------------------------------------------------------

“Participant” means, on or after August 1, 2016, any employee of the Company or
any Subsidiary who meets one or more of the following requirements:

(1) retires or dies while covered under Excess B, or

(2) has Additional Compensation and is a participant in Plan I, or

(3) on or after January 1, 1989, and before August 11, 2014, retired, died or
terminated employment while covered under Plan I, and immediately prior to
retirement, death or termination was in a job grade of 19 or above, or

(4) on or after August 11, 2014, retires, dies or terminates while covered under
Plan I, and immediately prior to retirement, death or termination is in a job
band of 35 or above, or an equivalent of such job bands as determined by the
Company.

Effective January 1, 2008, any employee who as of December 31, 2007 was a
participant in Rule IC of Plan I and was in a job grade of 27 or above
(currently the equivalent of job band 70 or above), or an equivalent of such job
grade as determined by the Company, was excluded from participation in this
Excess Plan but became eligible under the Arconic Supplemental Pension Plan for
Senior Executives (prior to August 1, 2016 named the Alcoa Supplemental Pension
Plan for Senior Executives). Effective August 1, 2016, “Participant” shall not
include any person who is a participant in the Alcoa USA Corp. Nonqualified
Supplemental Retirement Plan C.

“Pension Service” means the service used to calculate the Participant’s monthly
retirement benefit under Plan I.

“Plan I” means Arconic Retirement Plan I (prior to August 1, 2016 named Alcoa
Retirement Plan I).

“Reduced Average Final Compensation” means Average Final Compensation which is
calculated by reducing each year’s Annual Compensation used by one-half of the
amount, if any, received by a Participant from the Incentive Compensation Plan
and the Performance Pay Plan of the Company.

“Retirement” or “Retires” means the termination of employment after attainment
of a specified age and specified service as determined under Normal or Early
Retirement type under the Plan I Rules or Excess B. Notwithstanding the
foregoing, “Retirement” also includes termination of active employment under a
Disability Retirement under Plan I Rules, and such disability must also comply
with Section 409A of the Code and the regulations promulgated thereunder for
purposes of this Excess Plan. “Retirement” shall also mean any retirement as may
be defined under any executive severance agreement entered into between the
Company and a Participant to the extent it otherwise complies with termination
of employment for purposes of Section 409(A) of the Code.

“Short Term Applicable Rate of Interest” shall mean the rate prescribed for
January of the year of retirement under Section 1274(d) of the Code.

“Specified Employee” means an employee as defined under written guidelines
adopted by the Company, which comply with Section 409A of the Code and any
regulations promulgated thereunder.

“Subsidiary” means a corporation at least 50% of whose outstanding voting stock
is owned or controlled by the Company and/or one or more other Subsidiaries, and
any non-corporate business entity in which the Company and/or one or more other
Subsidiaries have at least a 50% interest in capital or profits. Subsidiary
shall not include Alcoa Corporation or Alcoa USA Corp.

“Surviving Spouse” means a deceased Participant’s spouse who is entitled to
receive surviving spouse benefits under Plan I or Excess B. For any Participant
retiring with a benefit under this Excess Plan on or after January 1, 2012, the
term Surviving Spouse in the Plan will include a Surviving Domestic Partner as
defined in Plan I who is designated as a beneficiary under Plan I.

 

- 2 -



--------------------------------------------------------------------------------

ARTICLE II - BENEFITS

2.1 Effective January 1, 2008, the benefit payable under this Excess Plan to a
Participant who retires or terminates with a vested benefit on or after
January 1, 2008 under Plan I - Rules IC, ID, IE, IF, IG, IH, IM, IN, IP or
Excess B as it relates to the foregoing Rules, is equal to the portion of
pension benefits in pay status that would have been payable had Plan I used
Annual Compensation in determining the pension benefit, without regard to
Section 401(a)(17) of the Code. The pension otherwise payable under this Excess
Plan will be subject to offsets for payments made from Other Plans.

Effective at the close of business on December 31, 2011, Plan I, Rule IC was
amended to stop future accruals of age and service for purposes of calculating
the amount of a 70/80 Retirement or a Rule of 65 Retirement for any Participant
in a job grade 19 (the equivalent of job band 35) or above on October 1, 2012.
Effective January 1, 2012, this Excess Plan was amended to provide a 70/80
Retirement for age and service accrued on or after January 1, 2012, including
any applicable Supplemental Pension (as such terms are described under Plan I,
Rule IC), for any such impacted Participant who meets the age, service and other
contingent eligibility requirements for such Retirement and Supplement on or
after that date under this nonqualified Plan; subject to any offset for 70/80
Retirement made under Rule IC (including an offset for any 70/80 Retirement
provided due to a Change in Control).

2.2 Notwithstanding the foregoing Section 2.1, the following formulas continued
to apply through December 31, 2012, for anyone who is a Participant as of
December 31, 2007. Effective December 31, 2012, the formulas were frozen as to
any additional accruals. Anyone who became a Participant after December 31,
2007, will only receive accruals under Section 2.1, and is ineligible for the
following formulas:

A. FORMULA 1 -

(1) for participants who retire on or after January 1, 1989 and are eligible
under Plan I - Rules IC, ID, IE, IF, IG, or IH, or Excess B as it relates to the
foregoing Rules, the portion of pension benefits in pay status that would have
been payable for that month to a Participant under Plan I at the time Pension
Service terminates, had Plan I used Annual Compensation in determining the
pension benefit; however, Annual Compensation is subject to the limits provided
for in Section 401(a)(17) of the Code through 1993, and $250,000 thereafter, or

(2) for participants who retire under Plan I – Rules IM, IN, or IP, or Excess B
as it relates to Rules IM, IN, or IP, the portion of pension benefits in pay
status that would have been payable for that month to a Participant under Plan I
at the time Pension Service terminates, had Plan I used Annual Compensation in
determining the pension benefit, without regard to Section 401(a)(17) of the
Code.

B. FORMULA 2 - for participants who retire on or after January 1, 1989, and are
eligible under Plan I, Rule IC, or Excess B as it relates to Rule IC, the amount
of pension benefits which would have been payable to the Participant using the
formula contained in Plan I, Rule IC, effective December 31, 1988, had Plan I,
Rule IC used Annual Compensation in determining the pension benefit, or

C. FORMULA 3 - for participants who retire on or after January 1, 1989 under
Plan I, Rule IC, or Excess B as it relates to Rule IC, one-twelfth of the
following:

(1) a. 1.7% of Reduced Average Final Compensation for each year of Pension
Service up to 30 years, plus

b. 1.3% of Reduced Average Final Compensation for each year of Pension Service
in excess of 30, less

c. the projected earnings Social Security offset as defined in Plan I, Rule IC
as of December 31, 1988,

 

- 3 -



--------------------------------------------------------------------------------

less the amount determined in the following paragraph (2) a. and b, or (3) a.
and b., as applicable.

(2) a. for Participants who retire prior to attaining age 62 on any type of
pension provided under Plan I, Rule IC, or pension equivalent under Excess B as
it relates to Rule IC (other than a 55/10 pension or deferred vested pension), a
reduction which equals one percent (1%) for each year, and prorated monthly for
a partial year, said retirement precedes age 62, times the amount calculated in
the foregoing paragraph (1), plus

b. any and all applicable reductions and offsets in accordance with the
provisions of Plan I, Rule IC, or of Excess B as it relates to Rule IC, (i.e.,
actuarial reductions and any other percentage reduction made in order to create
a joint and survivor annuity).

(3) a. for Participants who retire prior to attaining age 62 on a 55/10 pension
or deferred vested pension, the Plan I, Rule IC, actuarial reduction to provide
for payment prior to age 62, times the amount calculated in the foregoing
paragraph (1), plus

b. any and all applicable reductions and offsets in accordance with the
provisions of Plan I, Rule IC, or Excess B as it relates to Rule IC (i.e.,
actuarial reductions and any other percentage reduction made in order to create
a joint and survivor annuity).

D. The pension otherwise payable under Formulas 1, 2 or 3 will be subject to
offsets for payments made from Other Plans.

2.3 A benefit payable under this Excess Plan to the Surviving Spouse:

A. of a deceased retiree, will be 50% of the pension payable to the retiree on
the retiree’s date of death, subject to offset for payments made from Other
Plans.

B. of an employee who dies while accruing Pension Service, will be 50% of the
pension calculated under paragraph 2.1, (or if applicable, the greater of:
Formula 1, Formula 2 or Formula 3 (excluding paragraphs 2.2 C. (2), as
applicable) on the employee’s date of death, subject to the offset for payments
made under Other Plans.

C. of an employee who terminates with only rights to a deferred vested pension,
will be 50% of the pension calculated under paragraph 2.1, (or if applicable,
the greater of Formula 1, Formula 2 or Formula 3, as applicable) on the date
that the employee’s Pension Service is terminated, subject to the offset of
payments made under Other Plans.

2.4 Where the benefits under the Other Plans are not payable solely in the form
of monthly pension benefits over the same time period, the Committee will, if
necessary, adjust the benefits payable under this Excess Plan so that the
Participant or Surviving Spouse is neither advantaged nor disadvantaged for
pension purposes.

2.5 Benefits payable to a Participant who retires or to a Surviving Spouse under
this Excess Plan in conjunction with benefits payable under any specific Other
Plans will commence concurrently with benefits payable to said Participant or
Surviving Spouse under such Other Plans. Upon the cessation of payment of
benefits to a Participant or Surviving Spouse under any Other Plans, benefits
payable under this Excess Plan in conjunction with benefits payable under said
Other Plans will concurrently cease.

2.6 This Excess Plan will not be construed as conferring any rights upon any
Participant for continuation of employment with the Company or any Subsidiary,
nor will it interfere with the rights of the Company or Subsidiary to terminate
the employment of any Participant and/or to take any personnel action affecting
any Participant without regard to the effect which such action might have upon
such Participant as a prospective recipient of benefits under this Excess Plan.

 

- 4 -



--------------------------------------------------------------------------------

2.7 No benefit under this Excess Plan may be assigned, transferred, pledged or
encumbered or be subject in any manner to alienation or anticipation, except
that any exceptions to the non-alienation provisions in Plan I, will also apply
to benefits hereunder.

2.8 Notwithstanding the foregoing provisions of this Article II, effective
January 1, 2009, all Benefits not in pay status, will be payable in monthly
installments as provided below:

a. Benefits will be payable commencing on the last day of the month of

i) a Participant’s Retirement, or

ii) to the extent the Participant is not eligible for Retirement, but is
otherwise vested in Plan I, the later of:

x) termination of vesting service as provided in Plan I, or

y) attainment of age 55, or

z) such other date as irrevocably elected in writing by the Participant prior to
December 31, 2008.

b. Notwithstanding the foregoing, to the extent the Participant is a Specified
Employee, such monthly installment will commence on the last day of the seventh
month following the date determined in a. above, and will be paid retroactively
to the date determined in a. above, and will include interest accrued on the
missed payments. “Interest” means the interest calculated using the Short Term
Applicable Rate of Interest in effect as of January of the year of retirement.

c. The determination of any Benefit payable with respect to Participant who
Retires pursuant to the terms of an executive severance agreement, will include
any service credit provided by such agreement for purposes of determining
vesting and eligibility, but not benefit accrual.

d. i) The form of payment of Benefit paid to a Participant who has a Surviving
Spouse as defined under Plan I, is a joint and survivor annuity, in which the
Participant’s Benefit paid during his or her lifetime is reduced, and an amount
equal to 50% of the Benefit amount received by the Participant is paid to the
Surviving Spouse. There are no optional forms of payment or Qualified Optional
Survivor Annuities (as that term is described in Plan I) under this Excess Plan.

To the extent a Participant dies before his or her payments have begun, payments
to the Surviving Spouse will be as follows:

1) If the Participant was a Participant in Rule IM of Plan I, and dies while
accruing pension service, the survivor annuity under this Excess Plan will begin
the later of: a) the month following the Participant’s death or b) the month
after the Participant would have turned age 55.

2) If the Participant was a Participant in Rule IC or Rule IN of Plan I, and
dies while accruing pension service, the survivor annuity under this Excess Plan
will begin the month following the Participant’s death.

3) If the Participant dies after pension service has terminated, the survivor
annuity under this Excess Plan will begin the later of: the month following the
Participant’s death or the month after the Participant would have turned age 55.

ii) The form of payment of Benefits paid to a Participant who has no Surviving
Spouse on the date payment of Benefits commence is a single life annuity as
described in Plan I.

 

- 5 -



--------------------------------------------------------------------------------

e. If a Participant is receiving payments under this Excess Plan and is
subsequently reemployed by the Company, payments under this Excess Plan shall
continue regardless of the cessation of the Participant’s monthly Pension
payments due to such reemployment under Plan I.

2.9 Notwithstanding any provision to the contrary in this Excess Plan, if at any
time the present value of a Participant’s nonqualified benefits under all
nonqualified defined benefit plans of the Company, not otherwise payable under
the provisions of the Plan, shall be equal to or less than the Code Section
402(g) limit in effect at the time of any payment event (for 2016, $18,000 or
less and as adjusted from time to time by the Internal Revenue Service), the
Company may, in the sole and absolute discretion of the Company, elect to
distribute the entire benefit to the Participant in the form of a lump sum
payment, in lieu of any other benefit payable under the Plan. The present value
shall be determined by the Company, in the Company’s sole and absolute
discretion, using reasonable actuarial assumptions. The distribution of the lump
sum shall be made as soon as reasonably practicable, but no later than ninety
(90) days after a payment event or two and one-half (2  1⁄2) months after the
year of the payment event, whichever is later. This payment shall extinguish any
and all liability under this Excess Plan and any and all the plans from which
the lump sum is provided.

ARTICLE III - CONTRIBUTIONS

3.1 Benefits payable hereunder will be payable out of general assets of the
Company or a participating Subsidiary, and no segregation of assets for such
benefits will be made. The right of a Participant or a Surviving Spouse to
receive benefits under this Excess Plan will be an unsecured claim against said
assets.

ARTICLE IV - ADMINISTRATION OF EXCESS PLAN

4.1 The general administration of this Excess Plan will be by the Committee. The
Committee’s discretion with respect to this Excess Plan includes the authority
to determine eligibility under all provisions, correct all defects, supply all
omissions, reconcile all inconsistencies in plan, ensure all benefits are paid
in accordance to this Excess Plan, interpret plan provisions for all
Participants or Surviving Spouses, and decide all issues of credibility
necessary to carry out and operate this Excess Plan. Benefits under this Excess
Plan will be paid only if the Committee in its sole and absolute discretion
decides that the applicant is entitled to them. All actions, decisions, or
interpretations of the Committee are conclusive, final, and binding.

ARTICLE V - AMENDMENT AND TERMINATION

5.1 This Excess Plan may be amended, suspended or terminated at any time by the
Board of Directors or any other entity approved by the Board of Directors,
including the Committee, provided, however, that no amendment, suspension or
termination will reduce or in any manner adversely affect any Participant’s
rights with respect to benefits that are payable or may become payable under
Article II hereof based upon said Participant’s Additional Compensation as of
the date of such amendment, suspension termination.

ARTICLE VI - CONSTRUCTION

6.1 This Excess Plan will be construed, regulated and administered under the
laws of the Commonwealth of Pennsylvania except as modified by any applicable
law.

ARTICLE VII- CHANGE IN CONTROL

7.1 Provisions Upon Change in Control. Notwithstanding any other provision of
the Plan, in the event of a Change in Control, as that term is defined in Plan
I, neither the Company, the Board of Directors, the Committee, or other designee
of the Board of Directors, may, during the three-year period commencing on the
date that the Change in Control occurs:

a. Amend, modify, or terminate this Excess Plan, except to the extent as may be
legally required by any law or regulations prescribed thereunder, or any
provision of the Code or any regulation prescribed thereunder; or

b. Reduce future Excess Plan benefits of any Participant.

 

- 6 -



--------------------------------------------------------------------------------

ARTICLE VIII - CLAIMS AND APPEALS

8.1 If a claim by a Participant or Surviving Spouse is denied in whole or in
part, the Participant or Surviving Spouse, or their representative will receive
written notice from the plan administrator. This notice will include the reasons
for denial, the specific Plan provision involved, an explanation of how claims
are reviewed, the procedure for requesting a review of the denied claim, and a
description of the information that must be submitted with the appeal. The
Participant or Surviving Spouse, or their representative, may file a written
appeal for review of a denied claim to the Committee or its delegate. The
process and the time frames for the determination claims and appeals are as
follows:

 

  a. The plan administrator reviews initial claim and makes determination within
90 days of the date the claim is received.

 

  b. The plan administrator may extend the above 90-day period an additional 90
days if required due to special circumstances beyond control of plan
administrator.

 

  c. The Participant or Surviving Spouse, or their representative, may submit an
appeal of a denied claim within 60 days of receipt of the denial.

 

  d. The plan administrator reviews and makes a determination on the appeal
within 60 days of the date the appeal was received.

 

  e. The plan administrator may extend the above 60-day period an additional 60
days if required by special circumstances beyond the control of the plan
administrator.

8.2 In the case where the plan administrator requires an extension of the period
to provide a determination on an initial claim or an appeal, the plan will
notify the Participant or Surviving Spouse, or their representative, prior to
the expiration of the initial determination period. The notification will
describe the circumstances requiring the extension and the date a determination
is expected to be made. If additional information is required from the
Participant or Surviving Spouse, the determination period will be suspended
until the earlier of i) the date the information is received by the plan
administrator or ii) 45 days from the date the information was requested.

8.3 Participants or Surviving Spouses, or their representative, who having
received an adverse appeal determination and thereby exhausted the remedies
provided under the Excess Plan, proceed to file suit in state or federal court,
must file such suit within 180 days from the date of the adverse appeal
determination notice or any right to file such suit will be permanently
foreclosed.

 

- 7 -